DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 14-15, 19, 22-24, 26-29, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al (US 20190035093) in view of Leung et al (US 20170006215).

As to claim 1, Oami discloses a multi-camera collaboration-based image processing method (FIG. 5), applied to a video surveillance system (FIG. 4), wherein the video surveillance system comprises at least two cameras and an analysis unit, the at least two cameras comprise a first camera and a second camera (FIG. 4, camera 10, camera 20, and computer 1000; see FIG. 1, estimating unit 2060), and the method comprises: 
separately obtaining, respectively by the first camera and the second camera, a photographed first image and a photographed second image (FIG. 2 and [0042], fixed camera 10 generates a first surveillance image 12, and moving camera 20 generates a second surveillance image 22); 
separately generating, respectively by the first camera and the second camera, first execution result information and second execution result information of a target task (FIG. 5, S104 and S108; see [0070], the fixed camera 10 calculates the flow of the crowd in the capturing range of the fixed camera 10 by processing the first surveillance image 12 generated by itself. In addition, the moving camera 20 calculates the distribution of the attribute of the objects in the capturing range of the moving camera 20 by processing the second surveillance image 22 generated by itself), wherein the first execution result information comprises first processing result information corresponding to a target object in the first image (see [0050], The first analyzing unit 2020 calculates the flow of the crowd using the first surveillance image 12 in which the crowd in a capturing range 14 of the fixed camera 10 is captured; see [0070], the function of the first analyzing unit 2020 is implemented by the fixed camera 10), and the second execution result information comprises second processing result information corresponding to the target object in the second image (see [0051], The second analyzing unit 2040 calculates the attribute distribution in the crowd using the second surveillance image 22 in which the crowd in a capturing range 24 of the moving camera 20 is captured; see [0070], the function of the second analyzing unit 2040 is implemented by the moving camera 20); 
sending, by the first camera and the second camera, the first execution result information and the second execution result information to the analysis unit (see [0070], The function of the estimating unit 2060 is implemented by a server machine … The server machine acquires information indicating the flow of the crowd in the capturing range of the fixed camera 10 from the fixed camera 10, and acquires information indicating the distribution of the attribute of the objects in the capturing range of the moving camera 20 from the moving camera 20); and 
determining, by the analysis unit, third execution result information of the target task based on the first execution result information and the second execution result information (FIG. 5, S110; see [0048], [0052], and [0070], estimating unit 2060 estimates the attribute distribution for a range). 
Oami fails to explicitly disclose receiving, by the first camera and the second camera, indication information of a target task, wherein the indication information of the target task indicates a process to be performed on a target object in the first and second photographed images. 
However, Leung teaches receiving, by the first camera and the second camera, indication information of a target task, wherein the indication information of the target task indicates a process to be performed on a target object in the first and second photographed images (see [0034], [0038], and [0117]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Oami using Leung’s teachings to include receiving, by the first camera and the second camera, indication information of a target task, wherein the indication information of the target task indicates a process to be performed on a target object in the first and second photographed images in order to overcome the limitations of conventional techniques of controlling one or more cameras to perform selected tasks, such as 1) identity of targets are required to be known in advance, 2) poor scalability to cope with new targets or new configuration of the camera network, and 3) difficult to extend to meet multiple (Leung; [0013], [0035]-[0036]).

As to claim 4, Oami as modified by Leung further discloses wherein: the first execution result information is related to object recognition in the first image (see [0090]); and the second execution result information is related to object recognition in the second image (see [0110]-[0111]). 

As to claim 5, Oami as modified by Leung fails to explicitly disclose wherein: the first processing result information is related to similarity between a to-be-recognized object and the target object in the first image; the second processing result information is related to similarity between the to-be-recognized object and the target object in the second image; the third execution result information is related to similarity between the to-be-recognized object and the target object. 
However, Leung teaches wherein: 
the first processing result information is related to similarity between a to-be-recognized object and the target object in the first image (see [0077], target tracking in order to associate observations of the same target over multiple frames; see [0117], tracking target 130E); 
the second processing result information is related to similarity between the to-be-recognized object and the target object in the second image (see [0077], target tracking in order to associate observations of the same target over multiple frames; see [0117], tracking target 130E); 
the third execution result information is related to similarity between the to-be-recognized object and the target object (see [0077], target tracking in order to associate observations of the same target over multiple frames; see [0117], tracking target 130E).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Oami using Leung’s teachings to include wherein: the first processing result information is related to similarity between a to-be-recognized object and the target object in the first image; the second processing result information is related to similarity between the to-be-recognized object and the target object in the second image; the third execution result information is related to similarity between the to-be-recognized object and the target object in order to overcome the limitations of conventional techniques of controlling one or more cameras to perform selected tasks, such as 1) identity of targets are required to be known in advance, 2) poor scalability to cope with new targets or new configuration of the camera network, and 3) difficult to extend to meet multiple different types of tasks simultaneously, by computing a likelihood of task success over all tasks in a monitored area and computing an optimal camera assignment based on the highest computed likelihood of task success before and after the desired camera actions (Leung; [0013], [0035]-[0036]).

As to claim 6, Oami as modified by Leung fails to explicitly disclose wherein the video surveillance system further comprises a task allocation unit, and before the receiving, by the first camera, indication information of the target task, the method further comprises: determining, by 
However, Leung teaches wherein the video surveillance system further comprises a task allocation unit (FIG. 1, computer system 110; see [0038]), and before the receiving, by the first camera, indication information of the target task (see [0034], [0036]), the method further comprises: 
determining, by the task allocation unit, the indication information of the target task (FIG. 3, steps 305-320; see [0078]); and 
sending, by the task allocation unit, the indication information of the target task to the first camera (FIG. 3, step 330; see [0080]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Oami using Leung’s teachings to include wherein the video surveillance system further comprises a task allocation unit, and before the receiving, by the first camera, indication information of the target task, the method further comprises: determining, by the task allocation unit, the indication information of the target task; and sending, by the task allocation unit, the indication information of the target task to the first camera in order to overcome the limitations of conventional techniques of controlling one or more cameras to perform selected tasks, such as 1) identity of targets are required to be known in advance, 2) poor scalability to cope with new targets or new configuration of the camera network, and 3) difficult to extend to meet multiple different types of tasks simultaneously, by computing a likelihood of task success over all tasks in a monitored area and computing an optimal camera assignment based on the highest computed likelihood of task success before and after the desired camera actions (Leung; [0013], [0035]-[0036]).

As to claim 8, the combination of Oami and Leung further discloses wherein after the receiving, by the task allocation unit, the indication information of the target task, and before the sending, by the task allocation unit, the indication information of the target task to the first camera, the method further comprises: selecting, by the task allocation unit, the first camera from the at least two cameras (Leung; FIG. 3, step 330; see [0080]).

As to claim 9, the combination of Oami and Leung further discloses wherein the selecting, by the task allocation unit, the first camera from the at least two cameras comprises:
receiving, by the task allocation unit, resource information sent by the at least two cameras (Leung; see [0078]); and 
selecting, by the task allocation unit, the first camera from the at least two cameras based on the resource information (Leung; see [0080]).

As to claim 10, the combination of Oami and Leung further discloses wherein the selecting, by the task allocation unit, the first camera from the at least two cameras comprises:
determining, by the task allocation unit, a type of the target task (Leung; see [0034], set of tasks; see [0036]; see [0118]-[0119]); and
determining, by the task allocation unit, based on a pre-established correspondence between a task type and a camera, that the target task corresponds to the first camera (Leung; see [0034], [0080], [0119]). 

claim 11, the combination of Oami and Leung further discloses wherein the selecting, by the task allocation unit, the first camera from the at least two cameras comprises:
determining, by the task allocation unit, area information corresponding to the target task (Leung; see [0034], [0038], [0069], [0113]); and 
selecting, by the task allocation unit, the first camera from the at least two cameras based on the area information (Leung; see [0080], [0113]).

As to claim 14, Oami as modified by Leung further discloses wherein the first processing result information is related to characteristic information of the target object in the first image (see [0092]), and the second processing result information is related to characteristic information of the target object in the second image (see [0046], [0208]). 

As to claim 15, Oami as modified by Leung further discloses wherein the target task is image recognition (see [0090], [0110]), and the indication information of the target task comprises characteristic information of a to-be-recognized image (see [0090], [0110]); and 
the generating, by the first camera, first execution result information of the target task comprises: 
extracting, by the first camera, first characteristic information of the target object from the first image (see [0092]); and 
generating, by the first camera, based on the first characteristic information and the characteristic information of the to-be-recognized image, first similarity information between a to-be-recognized object and the target object in the first image ([0092]). 

claims 19, 22-24, 26-29, 32-33, system claims 19, 22-24, 26-29, 32-33 correspond to method claims 1, 4-6, 8-11, 14-15, recite the same features as those recited in claims 1, 4-6, 8-11, 14-15, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1, 4-6, 8-11, 14-15.

Claims 2-3 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al (US 20190035093) in view of Leung et al (US 20170006215) further in view of Pham et al (US 20170178345).

As to claim 2, the combination of Oami and Leung fails to explicitly disclose wherein: the analysis unit is a third camera different from the first camera and the second camera. 
However, Pham teaches wherein: the analysis unit is a third camera different from the first camera and the second camera (FIG. 1A, third camera 125 different from first camera 105 and second camera 115; FIG. 2 and [0046]-[0047], The camera 125 comprises an embedded controller 202; see [0053], The described methods may be implemented using the embedded controller 202, where the processes of FIGS. 3 to 10 may be implemented as one or more software application programs 233 executable within the embedded controller 202. The camera module 201 of FIG. 2A implements the described methods).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Oami and Leung using Pham’s teachings to include wherein: the analysis unit is a third camera different from the first camera and the second camera in order to provide an improved method of matching cross-(Pham; [0007], [0107]).

As to claim 3, the combination of Oami and Leung fails to explicitly disclose wherein: the first camera comprises the analysis unit; or the second camera comprises the analysis unit. 
However, Pham teaches wherein: the first camera comprises the analysis unit; or the second camera comprises the analysis unit (FIG. 1A, first camera 105 and second camera 115; FIG. 2 and [0046]-[0047], The cameras 105, 115 each comprises an embedded controller 202; see [0053], The described methods may be implemented using the embedded controller 202, where the processes of FIGS. 3 to 10 may be implemented as one or more software application programs 233 executable within the embedded controller 202. The camera module 201 of FIG. 2A implements the described methods).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Oami and Leung using Pham’s teachings to include wherein: the first camera comprises the analysis unit; or the second camera comprises the analysis unit in order to provide an improved method of matching cross-camera moving targets which improves the accuracy of object re-identification across cameras (Pham; [0007], [0107]).

As to claims 20-21, system claims 20-21 correspond to method claims 2-3, recite the same features as those recited in claims 2-3, respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 2-3.

Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al (US 20190035093) in view of Leung et al (US 20170006215) further in view of Romanowich (US 20070039030).

As to claim 7, the combination of Oami and Leung fails to explicitly disclose wherein after the receiving, by the first camera, indication information of the target task, and before the generating, by the first camera, first execution result information of the target task based on the indication information of the target task, the method further comprises: 
determining, by the first camera, whether to accept the target task; and 
in response to the first camera accepting the target task, performing, by the first camera, the step of generating first execution result information of the target task based on the indication information of the target task. 
However, Romanowich teaches wherein after the receiving, by the first camera, indication information of the target task, and before the generating, by the first camera, first execution result information of the target task based on the indication information of the target task (FIG. 9; see [0093]), the method further comprises: 
determining, by the first camera, whether to accept the target task (see [0121]); and 
in response to the first camera accepting the target task, performing, by the first camera, the step of generating first execution result information of the target task based on the indication information of the target task (see [0121]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Oami and Leung using Romanowich’s teachings to include wherein after the receiving, by the first camera, indication (Romanowich; [0011], [0014], [0045], [0122]).

As to claim 25, system claim 25 corresponds to method claim 7, recites the same features as those recited in claim 7, and is therefore rejected for the same reasons as those used above in rejecting claim 7.

Allowable Subject Matter
Claims 12-13, 16-18, 30-31, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 02/07/2022 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Oami already discloses that the first and second cameras perform tasks. Omai discloses in [0070], the fixed camera 10 calculates the flow of the crowd in the capturing range of the fixed camera 10 by processing the first surveillance image 12 generated by itself. In addition, the moving camera 20 calculates the distribution of the attribute of the objects in the capturing range of the moving camera 20 by processing the second surveillance image 22 generated by itself. Leung teaches receiving by the first and second cameras indication information of target tasks indicating processes to be performed by the first and second cameras. Leung discloses in [0034], controlling one or more cameras to perform selected tasks from a set of tasks. The tasks may .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482